       Case 6:20-cv-01363-SAC-JPO Document 1 Filed 12/29/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

ASHLEIGH M. ADDIS                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
       v.                                              )       Case No. 20-cv- _______
                                                       )
DOUG BRADLEY TRUCKING, INC.                            )
                                                       )
                 Defendant.                            )
                                                       )

                                           COMPLAINT

       COMES NOW, the Plaintiff, Ashleigh Addis by and through her attorney, and for her

claims against Defendant Doug Bradley Trucking, Inc. states as follows:

       1.        Plaintiff is a female residing in Wichita, Kansas.

       2.        Defendant is a Kansas Corporation with its principal place of business located at

680 Water Well Road, Salina, Saline County, Kansas.

       3.        The Court has Jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

       4.        Venue is proper in the District Court of Kansas pursuant to 28 U.S.C. § 1391(b).

       5.        Defendant is a freight shipping and trucking company.

       6.        At all relevant times herein, Defendant was an “employer” engaged in interstate

“commerce” within the meaning of the FLSA, 29 U.S.C. § 203.

       7.        At all relevant times herein, Defendant had annual gross operating revenues

in excess of $500,000.00.

       8.        Plaintiff was employed by Defendant as a dispatcher from April 13, 2020 through

July 28, 2020.
       Case 6:20-cv-01363-SAC-JPO Document 1 Filed 12/29/20 Page 2 of 3




       9.      Defendant paid Plaintiff a weekly salary of approximately $720 per week which,

based upon a forty (40) hour workweek, calculates to approximately $18.00 per hour.

       10.     Plaintiff alleges that Defendant willfully failed to pay her for approximately 225

hours of overtime worked between April 13, 2020 through July 28, 2020, in violation of the Fair

Labor Standards Act, 29 U.S.C. §201 et seq.

       11.     Plaintiff seeks damages in the amount of $6,075.00 representing 225 hours of

unpaid overtime.

       12.     Plaintiff seeks liquidated damages.

       13.     Plaintiff seeks $1,750.00 for attorney’s fees and $400 for costs.

       14.     Plaintiff has agreed, subject to the approval of the Court, to settle her claims

against Defendant, and Plaintiff has filed this Complaint for the purpose of effectuating a court-

approved settlement of her claims arising, directly or indirectly, out of the above allegations.

       15.     Defendant and the Plaintiff have reached a written settlement agreement regarding

the Plaintiff’s FLSA claim that is contingent upon approval by the Court in this action, and thus

if the Court does not approve the settlement, Defendant and the Plaintiff have agreed to stay the

case pending further settlement negotiations.

       16.     A Joint Motion for Approval of the Settlement has been filed contemporaneously

with this Complaint.

        WHEREFORE, Plaintiff respectfully requests that the Court grant the parties’ Joint

Motion for Approval of Settlement and assess costs as stated therein.




                                                 2
Case 6:20-cv-01363-SAC-JPO Document 1 Filed 12/29/20 Page 3 of 3




                                        Respectfully submitted,

                                        Sloan, Eisenbarth, Glassman,
                                          McEntire & Jarboe, LLC
                                        534 S. Kansas Avenue, Ste 1000
                                        Topeka, KS 66603
                                        (785) 357-6311
                                        (785) 357-0152 fax

                                        BY /s/Danielle N. Davey
                                        Danielle N. Davey, #24205
                                        ddavey@sloanlawfirm.com
                                        Attorney for Plaintiff




                               3
